Citation Nr: 1640396	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  09-28 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for a back disability.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the claims resides with the Houston, Texas RO.  

In February 2014, the Board remanded the issues for additional development.  

It appears that the issue of entitlement to service connection for a lung disability being referred has been raised by the record in a November 1995 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that a July 2014 memorandum indicates that the issue was referred to the AOJ by the Board in a February 2014 decision.  However, it does not appear that any further development has been accomplished.  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claims can be reached.  

Associated with the claims file is a statement dated January 29, 2014, in which the Veteran requested a video conference hearing.  The claims file in this case consists of a paper file and electronic claims file documents contained in both VBMS and Virtual VA.  It appears that this document was not associated with the paper claims file at the time of the February 2014 Board remand and as such the Board was not aware that the Veteran's request for a hearing was outstanding.  Consequently, the claims should be remanded so that the Veteran can be afforded the hearing he has requested.  

The Board notes that the Veteran signed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in August 2006 in which he elected Disabled America Veterans (DAV) to be his representative.  In July 2014, he submitted a second VA Form 21-22 and elected Paralyzed Veterans of America (PVA) to be his representative which effectively revoked the appointment in favor of DAV.  In a letter dated in August 2014, PVA requested that the VA Form 21-22 in favor of PVA be revoked.  In a VA Form 21-4138 (Statement in Support of Claim) dated in March 2015, the Veteran requested to have PVA withdrawn as his representative.  Consequently, the Veteran is currently without representation.   

On remand, the AOJ should contact the Veteran to determine whether he would like to appoint a new representative to assist him with his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to advise him that he does not currently have representation and afford him the opportunity to appoint a new representative if he so desires.  

2.  Then, schedule the Veteran for a video conference hearing before the Board.  The Veteran (and his representative should he elect to appoint a new representative) should be notified in writing of the date, time, and location of the hearing.  

After the hearing has been held, or if the Veteran cancels or fails to report for the hearing, return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






